t c memo united_states tax_court javier l gaitan petitioner and monica gaitan intervenor v commissioner of internal revenue respondent monica gaitan petitioner v commissioner of internal revenue respondent docket nos filed date joseph a diruzzo iii for monica gaitan javier l gaitan pro_se tracey b leibowitz for respondent memorandum findings_of_fact and opinion morrison judge javier l gaitan and monica gaitan filed a joint income-tax return for the internal_revenue_service irs issued notices of deficiency determining a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure the gaitans filed separate tax_court petitions asking the court to redetermine the deficiency and the penalty the court has jurisdiction to make such a redetermination under sec_6213 of the internal_revenue_code all citations of sections are to the internal_revenue_code the two cases have now been consolidated both javier and monica gaitan seek relief from joint_and_several_liability the court has jurisdiction to grant such relief under sec_6015 for reasons we explain later we hold that the gaitans are not entitled to reduce the gross_income from their clothing-export business by dollar_figure for cost_of_goods_sold part a of the opinion the gaitans are not entitled to deductions for dollar_figure in car-and-truck expenses and dollar_figure in travel_expenses supposedly related to their clothing-export business part sec_1 and c respectively the gaitans were married to each other as of the end of part javier gaitan is entitled to relief under sec_6015 but not under sec_6015 or f part monica gaitan is not entitled to relief under sec_6015 part there are some other issues raised by the notice_of_deficiency but these are purely computational findings_of_fact javier gaitan was born in colombia he graduated from high school in colombia monica gaitan was born in colombia she graduated from high school in colombia she attended college in colombia but did not graduate monica gaitan married esau correa in colombia on date she had two children with correa she claims that she divorced correa on date whether the divorce occurred is disputed monica gaitan married a cuban named livannes chavez in the united_states on date while still married to chavez monica gaitan met javier gaitan in miami she was divorced from chavez on date by order of a florida state divorce court monica gaitan married javier gaitan on date they purchased a house on date in pembroke pines florida the parties have stipulated that the gaitans were married to each other during which is the tax_year at issue here under the particular circumstances of this case including the fact that javier gaitan is not represented by a lawyer we do not construe the stipulation to be an agreement that the gaitans’ marriage was legally valid the gaitans lived together during sometime during the gaitans established a clothing-export business the business involved buying clothes in the united_states without paying state sales_tax and exporting the clothes to colombia monica gaitan was the primary person who operated the business but javier gaitan performed two important functions transporting and mailing the clothes during javier gaitan owned and operated a car wash in hialeah florida he had operated the car wash for years all business transactions involving the car-wash business were done in cash in monica gaitan’s children were approximately and years of age javier gaitan had an adult child of his own the gaitans did not have any children together the gaitans filed a joint income-tax return for they attached two schedules c profit or loss from business to the joint_return the first schedule c was for the clothing-export business the schedule c reported gross_receipts of dollar_figure reduced by cost_of_goods_sold of dollar_figure a deduction for car-and- truck expenses of dollar_figure and a deduction for meals-and- entertainment_expenses of dollar_figure the resulting profit was calculated to be dollar_figure the second schedule c was for the car wash that business’ profit was reported to be dollar_figure the return was prepared by a tax_return_preparer gabino pina the gaitans separated in date monica gaitan moved out of their house into a two-bedroom apartment on date monica gaitan filed for divorce from javier gaitan with the circuit_court of the eleventh judicial circuit for miami-dade county on date the irs issued a notice_of_deficiency to javier and monica gaitan for the tax_year ended date the notice_of_deficiency was sent to javier gaitan’s address which was the house in pembroke pines florida the notice_of_deficiency determined that the gaitans were not entitled to the dollar_figure amount reported on their return for cost_of_goods_sold the notice_of_deficiency also disallowed the dollar_figure car-and-truck expense deduction as a result of the adjustments to cost_of_goods_sold and to the car-and-truck expense deduction a determination of self-employment_tax resulting from these two adjustments and computational adjustments the notice_of_deficiency determined that the gaitans had a deficiency of dollar_figure the notice_of_deficiency imposed a sec_6662 penalty of dollar_figure on date the irs issued an identical notice_of_deficiency to javier and monica gaitan at her new address in sunny isles beach florida on date javier gaitan filed his petition his petition attached the notice_of_deficiency issued on date at the time he filed the petition javier gaitan resided in pembroke pines florida the court assigned his case docket no monica gaitan filed her petition on date and later filed an amended petition attached to her petition and amended petition was the notice_of_deficiency issued date at the time she filed her petition she resided in sunny isles beach florida monica gaitan signed her name to the petition she signed her name and javier gaitan’s name to the amended petition the court assigned docket no on date monica gaitan filed a notice of intervention in docket no the case filed by javier gaitan on date javier gaitan completed a form_8857 request for innocent spouse relief for the tax_year an irs workpaper dated date reflects that the irs denied relief to javier gaitan on date monica gaitan completed a form_8857 for the tax_year an irs workpaper dated date reflects that the irs denied relief to monica gaitan on date the court dismissed javier gaitan for lack of jurisdiction from docket no the case monica gaitan had filed on date the gaitans were divorced by decree of a florida court the decree dissolved the marriage but the decree did not expressly address the question of whether the marriage was initially valid on date the court consolidated the two cases docket nos and for trial briefing and opinion by the time of trial monica gaitan was known as monica restrepo we nonetheless refer to her as monica gaitan opinion the income from the clothing-export business in considering a taxpayer’s challenge to a notice_of_deficiency the notice_of_deficiency is presumed correct as a result the taxpayer bears the burden of production 754_f2d_921 11th cir affg tcmemo_1982_489 88_tc_435 the burden of production is satisfied if the taxpayer comes forward with enough evidence to support a finding contrary to the irs’s determination 88_tc_38 the taxpayer also bears the burden of persuasion tax_court rule_of practice and procedure a burden_of_proof is on the petitioner cozzi v commissioner supra pincite 512_f2d_882 9th cir the burden_of_proof imposed by tax_court rule a is the burden of persuasion affg tcmemo_1972_133 the burden of persuasion is satisfied by the preponderance_of_the_evidence estate of gilford v commissioner supra pincite sec_7491 imposes the burden of persuasion on the irs if the taxpayer satisfies the conditions of sec_7491 and introduces credible_evidence on factual issues relevant to the taxpayer’s liability for a tax under subtitle a or b of the internal_revenue_code a taxpayer bears the burden of proving that the conditions in sec_7491 are satisfied 135_tc_471 because the gaitans have neither contended nor adduced evidence that they satisfied these conditions sec_7491 does not impose the burden of persuasion on the irs thus the gaitans have the burden of persuasion regarding their entitlement to subtractions for cost_of_goods_sold for deductions for car-and-truck expenses and for deductions for travel_expenses the principle of 39_f2d_540 2d cir which governs a taxpayer’s entitlement to deductions also applies to cost_of_goods_sold see 31_tc_56 applying principles of cohan to cost_of_goods_sold under cohan if the taxpayer can establish that a deductible expense has been paid but cannot substantiate the precise amount the court may estimate the amount of the deductible expense cohan v commissioner supra pincite there must be some basis for making the estimate see 245_f2d_559 5th cir 85_tc_731 in making the estimate the court may resolve uncertainties against the taxpayer cohan v commissioner supra pincite this is because the taxpayer--not the irs--is at fault if there is not enough information about the taxpayer’s expenses to accurately calculate the deduction id a cost_of_goods_sold cost_of_goods_sold is the amount that the taxpayer expended to purchase or construct inventory sold during the year see c f_r sec_1_162-3 126_tc_322 affd 518_f3d_357 6th cir cost_of_goods_sold is subtracted from gross_receipts in computing gross_income 106_tc_268 it is not a deduction id a personal_expense is not allowable as cost_of_goods_sold sec_262 11_tc_1095 affd sub nom 179_f2d_619 1st cir the gaitans reported dollar_figure of gross_receipts and claimed dollar_figure in cost_of_goods_sold on their schedule c for the clothing-export business the irs disallowed the subtraction for the cost_of_goods_sold the gaitans testified that their clothing-export business consisted of purchasing clothes in the united_states and exporting them to colombia monica gaitan attempted to prove the cost_of_goods_sold through two types of documentation receipts and statements for her american express card she asserts that through such evidence she has substantiated dollar_figure of the dollar_figure originally claimed on the return the receipts which were marked for identification as exhibits 17-p and 25-p are insufficient for us to estimate the cost of the clothing purchased for export to colombia there are four problems with the receipts the receipts do not indicate which purchases of clothing were for export and which purchases were for the gaitans’ personal_use many of the receipts submitted by the gaitans are illegible examples include receipts on page sec_1 and of exhibit 25-p many of the receipts do not clearly identify the purchaser examples include receipts on page sec_3 and of exhibit 17-p some of the receipts show that the purchases were made for the car-wash business there would be double counting of deductions if the purchases were also deducted on the schedule c for the car-wash business next monica gaitan submitted into evidence american express statements monica gaitan testified that she highlighted the entries for purchases that were personal and that she did not highlight the entries that were business-related purchases the highlighting was done shortly before trial the entries that were not highlighted appear to show that monica gaitan purchased clothing at clothing stores besides her perfunctory testimony about the highlighting no other evidence corroborates that the purchases reflected on the american express statements were purchases of business inventory in addition monica gaitan did not bring to the trial complete copies of the statements because some of the statements are missing from the trial record there is a possibility that some of the payments reflected on the american express statements in the record were recredited to monica gaitan later because of the lack of evidence corroborating the american express statements and because the statements themselves are incomplete the american express statements do not convince us that monica gaitan made business purchases the defects in monica gaitan’s receipts american express statements and testimony prevent us from estimating the amount of cost_of_goods_sold she might have compensated for these defects by introducing evidence about the clothing that she sold however the record shows only that she made two small shipments of clothes out of the united_states a shipment on date of clothes with a reported value of dollar_figure and a shipment on date of clothes with a reported value of dollar_figure we are not sure of the specific clothes to which these records correspond for what purpose the clothes were valued or who if anyone bought the clothes therefore the two shipping records do not help establish an estimate of cost_of_goods_sold under the circumstances the gaitans are entitled to no offset for cost_of_goods_sold b car-and-truck expenses in her brief monica gaitan did not address the car-and- truck deduction claimed on the schedule c for the clothing-export business therefore she is deemed to have conceded that no such deduction is allowable see 92_tc_661 javier gaitan did not file a brief under the circumstances he too has conceded the deduction furthermore the gaitans presented no evidence at trial concerning how they computed this deduction we hold that the car-and-truck expense deduction is disallowed c travel_expenses monica gaitan contends that she is entitled to deduct the cost of trips to colombia orlando florida and new jersey she claims that the total cost of the three trips is dollar_figure if a trip is motivated by both business and personal reasons the cost of the trip is deductible only if the primary purpose of the trip is business sec_1_162-2 monica gaitan has failed to demonstrate that the primary purpose of the trips was business her husband and children accompanied her on some or all of the trips her husband testified that the trips were primarily vacations we conclude that the trips were primarily personal therefore the gaitans are not entitled to the travel-expense deduction d respondent’s motion to conform pleadings to the evidence presented at trial at trial the irs moved to conform the pleadings to the evidence presented at trial that the gaitans underreported gross_receipts from both the car wash and the clothing-export business the irs does not assert an increased deficiency rather the irs asks that the court find that the gaitans had unreported income to the extent that the court permits any reductions in their income for cost_of_goods_sold it is unnecessary to rule on the motion to conform the pleadings to the evidence presented at trial this is because we hold that the gaitans are not entitled to reduce the gross_income of the clothing-export business for cost_of_goods_sold whether the gaitans were married to each other as of the end of javier and monica gaitan both request relief from joint_and_several_liability for relief from joint_and_several_liability is available only if the parties have filed a joint_return 119_tc_191 a joint_return may be filed only by a couple that was married as of the last day of the tax_year sec_6013 defining a joint_return as that made by a husband and wife sec_6013 status as husband and wife of two individuals having taxable years beginning on the same day is determined as of the close of the year persons who are not legally married because of an impediment to a legal marriage on the part of one party are not entitled to file a joint income-tax return 28_tc_756 affd on this issue and remanded 267_f2d_195 9th cir the marital status of individuals is determined under the law of the state where they reside 47_tc_415 accordingly we must consider the gaitans’ marital status under florida law under florida law a person who has a living spouse and marries another person is guilty of a third-degree felony fla stat ann sec dollar_figure west a marriage entered into by a person who has a living spouse is void ab initio groover v groover so 2d fla dist ct app monica gaitan married her first husband--esau correa--in colombia on date she claims that she was divorced from correa on date she then married livannes chavez in florida--and divorced him she then married javier gaitan in florida on date she filed for a divorce from javier gaitan on date and they were divorced on date javier gaitan contends that monica gaitan did not divorce correa on date and that his own marriage to her was therefore void ab initio he attempted to introduce documentary_evidence that monica gaitan did not divorce correa but the evidence was inadmissible thus there is no evidence in the record that the divorce did not occur furthermore the irs contends that the florida divorce decree dissolving the gaitans’ marriage established that the gaitans were validly married before the divorce we agree a divorce decree establishes the validity of the marriage before the divorce for purposes of subsequent disputes between the two parties to the divorce see am jur 2d divorce and separation sec_393 ‘a final decree granting an absolute divorce also determines conclusively as between the parties that they were legally married prior to the decree ’ quoting ashley v ashley so 2d ala we think the effect of the divorce decree of date in favor of myrtle ashley granting a divorce from lewis j ashley is controlling as to the parties to that suit that prior to and at the time the decree was rendered there was a legal marriage existing between myrtle and lewis petry v petry p 2d cal dist ct app it is well established in this state that a final decree of divorce conclusively determines as between the parties thereto that they were legally married as to nonparties there is a different rule the divorce decree establishes only that the married persons are divorced after the date of the divorce decree as the court_of_appeals of new york explained as between strangers or between parties and strangers a decree of divorce does not establish the previous validity of the marriage since the res involved and adjudicated is the condition of subsequent singleness of the parties and not the valid prior existence of marital relations between them in re holmes’ estate n e 2d n y ct app quoting freeman on judgments sec the rules we have discussed were also summarized by the supreme court of vermont a valid divorce decree is conclusive against the world as to the status of the parties as unmarried persons from the time of the decree the divorce decree does not however establish the facts on which the decree is based in any later proceeding involving strangers to the divorce action as to strangers the divorce decree does not establish the existence of a valid marriage prior to the decree in re estate of leno a 2d vt citations omitted and the supreme court of california has stated the weight of authority holds that a decree of divorce is a judgment in rem only to the extent that it adjudicates the future status of the parties in relation to each other as between parties or privies the decree is res_judicata not only of their status with relation to each other but also of all issues that were litigated or that could have been litigated therein rediker v rediker p 2d cal citations omitted in determining the effect of the florida divorce decree we must determine which rule to apply the rule for parties to the divorce or the rule for nonparties we believe the rule for parties controls here the purpose of the rule for nonparties ie the rule that a divorce does not establish the prior validity of the marriage is that nonparties should not be bound by a proceeding in which they did not take part cf rediker v rediker supra pincite rights of third parties should not be diminished by giving divorce decree retroactive effect ashley v ashley supra pincite a person who is not a party to the divorce should not be concluded by the decree of divorce as to the legal status of the marriage before the divorce although the irs was not a party to the gaitans’ divorce action no one seeks to bind the irs with the legal effects of the action it is javier gaitan who would be bound he was a party to the florida divorce action he had an opportunity then to demonstrate that monica gaitan had been married before we conclude that because of his participation in the florida divorce decree javier gaitan is barred from arguing in this proceeding that monica gaitan’s divorce from her first husband was invalid for the purposes of this proceeding monica gaitan’s marriage to javier gaitan was valid until they were divorced in whether javier gaitan is entitled to innocent-spouse relief under sec_6015 c or f in general spouses who file a joint federal income-tax return are jointly and severally liable for the full amount of the tax_liability shown or required to be shown on the return see sec_6013 114_tc_276 sec_6015 provides three types of relief from joint liability relief under subsection b subsection c and subsection f in judicial proceedings to determine whether an individual is entitled to section-6015 relief the individual seeking relief generally bears the burden_of_proof see tax_court rule a 119_tc_306 affd 101_fedappx_34 6th cir this court has jurisdiction to determine whether a taxpayer is entitled to relief sec_6015 and applies de novo scope and standard of review 132_tc_203 de novo standard of review de novo scope of review a sec_6015 the first requirement for relief under sec_6015 is that a joint_return was filed sec_6015 a joint_return was filed the second requirement is that there must be an understatement_of_tax that is attributable to erroneous items of the other individual filing the joint_return sec_6015 the understatement on the return related to the clothing-export business javier gaitan was involved in the clothing-export business he transported and mailed clothes the erroneous cost-of-goods-sold amount and the erroneous car- and-truck expense deduction are therefore not items solely of his spouse see olson v commissioner tcmemo_2009_294 income from collaborative enterprise was not an item of one spouse they are items of both javier gaitan and monica gaitan because javier gaitan fails at least one of the requirements for sec_6015 relief he is not eligible for sec_6015 relief see alt v commissioner supra pincite requirements for sec_6015 are conjunctive b sec_6015 relief an individual who is no longer married to the person with whom the individual filed a joint_return can elect relief under sec_6015 sec_6015 a i i sec_6015 specifies how to determine the electing individual’s liability a spouse requesting sec_6015 relief is not entitled to relief for a portion of a deficiency if the spouse had actual knowledge at the time the return was signed of an item giving rise to the portion of the deficiency sec_6015 the irs has the burden of production and the burden of persuasion that the spouse had actual knowledge sec_1 c i the regulation setting forth the test of whether a spouse has actual knowledge of an erroneous item distinguishes an item of omitted income from an erroneous deduction c f_r sec_1_6015-3 provides in the case of omitted income knowledge of the item includes knowledge of the receipt of the income sec_1_6015-3 provides erroneous deductions in general in the case of an erroneous deduction or credit knowledge of the item means knowledge of the facts that made the item not allowable as a deduction or credit fictitious or inflated deduction if a deduction is fictitious or inflated the irs must establish that the requesting spouse actually knew that the expenditure was not incurred or not incurred to that extent the irs contends that javier gaitan knew that the amount claimed on the return as cost_of_goods_sold was inflated the irs concedes however that if he did not know that the amount was inflated then the deficiency attributable to the amount should be allocated between javier gaitan and monica gaitan under sec_6015 although we believe javier gaitan knew generally the nature of the cost-of-goods-sold amount reflected on the joint_return ie that the amount supposedly represented the cost of clothing that was sold we do not believe that he knew that the amount was inflated one prime defect of the amount reported is that it included monica gaitan’s personal expenses we think that it was monica gaitan who supplied pina with information about the clothing-export business it was she not javier gaitan who knew about the problems with the cost_of_goods_sold reported on the return because sec_6015 is applicable to javier gaitan with respect to the portion of the deficiency attributable to cost_of_goods_sold it is necessary to determine how to allocate that portion of the deficiency between javier gaitan and monica gaitan sec_6015 provides the portion of any deficiency on a joint_return allocated to an individual shall be the amount which bears the same ratio to such deficiency as the net amount of items taken into account in computing the deficiency and allocable to the individual under paragraph bears to the net amount of all items taken into account in computing the deficiency sec_6015 in turn sets forth a general_rule that any item giving rise to a deficiency on a joint_return shall be allocated to individuals filing the return in the same manner as it would have been allocated if the individuals had filed separate returns for the taxable_year a regulation interpreting sec_6015 provides that erroneous items of business income and erroneous business deductions are allocated in accordance with each spouse’s interest in the business sec_1_6015-3 and iv the clothing-export business was jointly owned and operated by javier gaitan and monica gaitan what is unclear is the relative fractions of the business that were owned by javier gaitan and monica gaitan when the relative fractions of a jointly owned business are unclear the regulation directs that erroneous items of business income and erroneous business deductions are generally allocated percent to each spouse id we therefore determine that the amount reported as cost_of_goods_sold for the clothing-export business is allocated to each spouse for purposes of determining the portion of the deficiency allocable to javier gaitan under sec_6015 c sec_6015 in accord with the statutory provision that relief is to be granted under sec_6015 following procedures prescribed by the secretary the irs has issued revenue procedures to guide its employees in determining whether a taxpayer is entitled to relief from joint_and_several_liability see revproc_2003_61 2003_2_cb_296 revproc_2003_61 supra lists the factors that irs employees should consider and courts consider those factors when reviewing the irs’s denial of relief see 120_tc_137 consulting revproc_2000_15 c b one such factor which according to revproc_2003_61 sec_4 c b pincite is a condition of sec_6015 relief is that the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the individual with whom the requesting spouse filed the joint_return that condition is waived in four circumstances none of which is applicable to javier gaitan’s request for relief we find that javier gaitan has not satisfied the condition specified in revproc_2003_61 sec_4 a both he and monica gaitan were involved in the clothing-export business therefore the items of income of the business are attributable to both spouses not one spouse see golden v commissioner tcmemo_2007_299 holding that where the wife a retired schoolteacher and her husband a lawyer were both limited partners in a partnership and filed a joint_return reporting their shares of partnership losses the wife could not seek relief from the income-tax liability attributable to her investment in the partnership which was an item attributable to both spouses not to the husband alone affd on other grounds 548_f3d_487 6th cir we conclude that javier gaitan is not entitled to be relieved of joint liability for the deficiency under sec_6015 however as explained before javier gaitan’s liability for the deficiency excludes the portion of the deficiency attributable to percent of the cost_of_goods_sold whether monica gaitan is entitled to sec_6015 relief in her brief monica gaitan does not contend she is entitled to sec_6015 or c relief she contends only that she is entitled to sec_6015 relief like javier gaitan monica gaitan has failed to satisfy the condition specified in revproc_2003_61 sec_4 a the clothing-export business is partially her business therefore the income from the business is an item attributable to both spouses not javier gaitan alone and monica gaitan is not entitled to sec_6015 relief one of the exceptions to the condition specified in revproc_2003_61 sec_4 a is if the requesting spouse establishes that he or she was the victim of abuse prior to the time the return was signed and that as a result of the prior abuse the requesting spouse did not challenge the treatment of any items on the return for fear of the nonrequesting spouse’s retaliation revproc_2003_61 sec_4 d c b pincite if this exception applies the irs will consider granting equitable relief although the deficiency or underpayment may be attributable in part or in full to an item of the requesting spouse although monica gaitan presented evidence that javier gaitan physically harmed her we do not believe that any physical abuse suffered by her contributed to the way in which the couple handled the tax_return monica gaitan’s failure to satisfy the condition specified in revproc_2003_61 sec_4 means that she does not qualify for sec_6015 relief see revproc_2003_61 sec_4 c b pincite setting forth circumstances under which the irs will ordinarily grant equitable relief under sec_6015 but only from the liability reported on the tax_return id sec dollar_figure setting forth factors for determining whether to grant equitable relief but only for taxpayers who meet the threshold conditions of revproc_2003_61 sec_4 because monica gaitan is not entitled to sec_6015 relief she is liable for the deficiency in income_tax for although for purposes of calculating the extent of javier gaitan’s liability under sec_6015 we held that the clothing-export business was jointly owned and that the reported amount of cost_of_goods_sold should be split between the gaitans these holdings have no effect on monica gaitan’s liability she did not contend that she qualified for sec_6015 relief the accuracy-related_penalty the accuracy-related_penalty imposed by sec_6662 and b and is equal to percent of the portion of an underpayment attributable to negligence or any substantial_understatement_of_income_tax no penalty is imposed to the extent there was reasonable_cause for the underpayment and the taxpayer acted in good_faith sec_6664 as to whether the taxpayer has a defense to the penalty such as the reasonable cause-good faith exception the taxpayer bears the burden of production and burden of persuasion 116_tc_438 for other issues underlying the taxpayer’s liability for the penalty the irs has the burden of production sec_7491 higbee v commissioner supra pincite and the taxpayer has the burden_of_proof higbee v commissioner supra pincite we conclude that the underpayment_of_tax on the tax_return was the result of negligence negligence includes a failure to make a reasonable attempt to comply with internal revenue laws or to exercise ordinary and reasonable care in preparing a tax_return see sec_6662 sec_1 b negligence also includes the failure to keep adequate books_and_records or substantiate items properly see sec_1_6662-3 the gaitans did not maintain adequate_records of their clothing-export business we conclude that the deficiency is attributable to their negligence a taxpayer who asserts that reliance on a tax professional constituted reasonable_cause must prove that the taxpayer provided the adviser necessary and accurate information 115_tc_43 affd 299_f3d_221 3d cir the gaitans failed to establish that monica gaitan disclosed to pina the necessary information about the purchases of clothing including whether the purchases were made for personal_use therefore the reasonable_cause exception is unavailable given the foregoing decision will be entered under rule in docket no decision will be entered for respondent in docket no
